Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9, 10, 13-15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel US 2018/0351987 in view of Mohanty US 9,692,778.


As per claims 1, 9, 17 Patel teaches A method for remediating a vulnerability on a computing resource asset located in a computer network that has a plurality of other computing resource assets each having at last one vulnerability, where a Common Vulnerability Scoring System (CVSS) score is determined for said vulnerability, the method comprising: receiving vulnerability scanning results data corresponding to said computing resource asset and the plurality of other computing resource assets on the computer network, the vulnerability scanning results data including said vulnerability and the CVSS score; analyzing the vulnerability scanning results data with respect to each of a plurality of environmentally-dependent factors for 

Mohanty teaches determining a prioritization score value for said vulnerability on the computing resource asset based on the adjusted environmental factor weighting score aggregate value; and remediating said vulnerability on the computing resource asset and the vulnerabilities on each of the plurality of other computing resource assets according to the prioritization score value. (Column 5 line 65 to Column 6 line 27)  (teaches a plurality of formula to combine vulnerability scores and adjusted context/environmental scores in order to reach a priority score for remediation).  
It would have been obvious to one of ordinary skill at the time the invention was filed to use the priority score of Mohanty with Patel because it illustrates the priority targets with a clear numeric score.
As per claims 3, 10, 18. Patel teaches The method in claim 1, wherein the plurality of environmentally-dependent factors comprise at least one of: an environmental factor (ENVF); a 

Claims 2, 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel US 2018/0351987 in view of Mohanty US 9,692,778 in view of Connor US 7,359,865.

As per claims 2, 11, 19. Connor teaches The method in claim 1, wherein determining the prioritization score value comprises: calculating an aggregate maximum score value (CSV.sub.Max) by adding a maximum value attainable for the CVSS score and all environmentally-dependent factors; and calculating the prioritization score value by normalizing the adjusted environmental factor weighting score aggregate value, teaches wherein normalizing the adjusted environmental factor weighting score aggregate value includes dividing the adjusted environmental factor weighting score aggregate value by the aggregate maximum score value. (Column 6 lines 5-35) (Connor teaches a projected score of a summation of scores divided by the maximum score)  (Patel and Mohanty teach generation of priority scores through a variety of alternate formulas)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the scoring of Connor with the prior art because it is an obvious variation on the weighted scoring taught be the other prior art.

Claims 4, 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel US 2018/0351987 in view of Mohanty US 9,692,778 in view of Bulut US 2021/0075814 in view of Connor US 7,359,865.

As per claims 4, 12, 20 Connor teaches The method in claim 1, wherein the prioritization score value is determined according to SV.sub.Total=.SIGMA.(SV.sub.ENVF+SV.sub.NETF+SV.sub.CRIF+SV.sub.CONF+SV.s- ub.INTF+SV.sub.AVAF+SV.sub.URGF+SV.sub.CVSS)/.SIGMA.CSV.sub.Max.times.100, where SV.sub.Total is the prioritization score value, SV.sub.ENVF is an environmental factor (ENVF) score value, SV.sub.NETF is a network connectivity factor (NETF) score value, SV.sub.CRIF is a criticality factor (ORIF) score value, SV.sub.CONF is a confidentiality factor (CONF) score value, SV.sub.INTF is an integrity factor (INTF) score value, SV.sub.AVAF is an   
Claims 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel US 2018/0351987 in view of Mohanty US 9,692,778 in view of Bulut US 2021/0075814.
As per claims 8, 16 Patel teaches The method in claim 3, wherein each of the plurality of environmentally-dependent factors comprise at least two categories, and wherein: the environmental factor (ENVF) comprises a production category and a non-production category; [0129].  Patel teaches he network connectivity factor (NETF) comprises an extranet category, an intranet category and a separate network category; [0030][0107]  (network connectivity is limited, intranet or internet)

Bulut teaches and each of the criticality factor (ORIF), confidentiality factor (CONF), integrity factor (INTF), and availability factor (AVAF) comprise at least three categories. [0060]  (teaches these factors have a low medium and high category)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the categories of Bulut with the previous art because it provides more specific and accurate vulnerability environment assessment.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439